 Case: 1:17-cr-00236 Document #: 261 Filed: 02/24/20 Page 1 of 1 PageID #:4409

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                        Case No.: 1:17−cr−00236
                                                          Honorable Andrea R. Wood
Joseph D Jones, et al.
                                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, February 24, 2020:


        MINUTE entry before the Honorable Andrea R. Wood as to Edward Schimenti:
Due to a change in the Court's schedule and by agreement of the parties, the sentencing set
for 3/25/2020 is reset for 4/9/2020 at 10:15 AM. The Government's objections to the
presentence investigation report and sentencing memorandum shall be filed by 3/23/2020.
Defendant's objections to the presentence investigation report and sentencing
memorandum shall be filed by 3/30/2020. Defendant ordered to appear and be transported
by U.S. Marshals Service. Mailed notice (ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
